DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-6 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagiwara et al. (US Patent No. 4,775,585 – see IDS) in view of Barry et al. (US Patent No. 6,582,715 – see IDS), Hullinger et al. (US PGPub no. 2012/0292807 – see IDS), and Gao et al. (Composites Part A 2000 31:517-530 – see IDS) as evidenced by Roovers et al. (US Patent No. 5,288,834).
Hagiwara et al. teach a polymer article that contains embedded antimicrobial zeolite particles (see abstract). Hagiwara et al. teach that their zeolite-loaded polymer is molded into any type of article then subjected to ion exchange treatment (see column 7 lines 49-55). Further, Hagiwara et al. discuss the location of the metal ion loaded zeolite only at the outer surface of the article when it is a hydrophobic polymer article (see column 8 lines 19-27 and line 62-column 9 line 3; instant claims 6 and 11). The A type zeolite is taught as a typical synthetic and particularly preferred zeolite to employ (see column 3 line 62-column 4 line 2; instant claims 5 and 10). The ratio of metal ion having a bactericidal property to zeolite is 0.001 to 5 wt% when silver is the metal where levels under 30 wt% are more generally envisioned (see column 8 lines 29-33; instant claims 3-4 and 8-9). An example is provided where uncharged A type zeolite particles are incorporated into the thermoplastic polymer, Nylon 6 (see example 5). A zeolite loaded yarn is made from a blend of dry Nylon chips and zeolite in one feed path and just dry 
Barry et al. teach an antimicrobial orthopedic implant where an inorganic antimicrobial agent is incorporated in the material employed to form its components (see abstract and column 2 lines 35-41). They name short fiber carbon reinforced PEEK as a reinforced thermoplastic polymer to form the stem of their device (see column 2 lines 20-24). Antimicrobial zeolite is the preferred antimicrobial additive (see column 5 line 10 and column 6 lines 48-49). The loading level of the bactericidal metal ions such as silver, zinc, and copper on the zeolite is taught to be 0.1 to 20 wt% (see column 6 lines 36-39). Hullinger et al. detail PEEK and reinforced plastics as materials that are converted into molded forms via melting (see paragraph 39).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method taught by Hagiwara et al. to prepare the stem of the orthopedic device of Barry et al. where short fiber carbon reinforced PEEK is employed as the polymer. Specifically, forming the orthopedic device by molding a melt of the reinforced polymer mixed with zeolite which is cooled to achieve optimal mechanical properties, as detailed by Gao et al., followed by charging the zeolite with silver would have been obvious. Given that PEEK is a hydrophobic polymer, according to Roovers et al., the loading of the silver would occur only in the zeolite at the surface of the device. Hullinger et al. teach melt molding as a known technique for molding carbon reinforced PEEK, and carbon reinforced PEEK is taught as the structural component in the molded orthopedic implant of Barry et al. that also contains antimicrobial metal ion load zeolite. Thus combining molten polymer with zeolite is taught by Hagiwara et al. and at minimum is obvious in the particular context when the zeolite is uncharged. The application of this procedure to the device of Barry et al. is obvious because they already teach the incorporation of antimicrobial metal charged zeolite in their structural polymer. The choice of loading an orthopedic implant with uncharged zeolite followed by charging it with antimicrobial metal cations would also have been obvious because Hagiwara et al. do not limit the devices made by their method and this method is one of two processes that could be used to make the device (see Hagiwara et al. column 5 lines 25-36; e.g., adding silver loaded zeolite to polymer vs. adding zeolite to polymer . 

Claim 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagiwara et al. in view of Barry et al., Gao et al., Sybert et al. (US PGPub No. 2010/0082072), and  Hullinger et al. as evidenced by Roovers et al.
Hagiwara et al. teach a polymer article that contains embedded antimicrobial zeolite particles (see abstract). Hagiwara et al. teach that their zeolite-loaded polymer is molded into any type of article then subjected to ion exchange treatment (see column 7 lines 49-55). Further, Hagiwara et al. discuss the location of the metal ion loaded zeolite only at the outer surface of the article when it is a hydrophobic polymer article   (see column 8 lines 19-27 and line 62-column 9 line 3; instant claims 6 and 11). The A type zeolite is taught as a typical synthetic and particularly preferred zeolite to employ (see column 3 line 62-column 4 line 2; instant claims 5 and 10). The ratio of metal ion having a bactericidal property to zeolite is 0.001 to 5 wt% when silver is the metal where levels under 30 wt% are more generally envisioned (see column 8 lines 29-33; instant claims 3-4 and 8-9). An example is provided where uncharged A type zeolite particles are incorporated into the thermoplastic polymer, Nylon 6 (see example 5). A zeolite loaded 
Barry et al. teach an antimicrobial orthopedic implant where an inorganic antimicrobial agent is incorporated in the material employed to form its components (see abstract and column 2 lines 35-41). They name short fiber carbon reinforced PEEK as a reinforced thermoplastic polymer to form the stem of their device (see column 2 lines 20-24). Antimicrobial zeolite is the preferred antimicrobial additive (see column 5 line 10 and column 6 lines 48-49). The loading level of the bactericidal metal ions such as silver, zinc, and copper on the zeolite is taught to be 0.1 to 20 wt% (see column 6 
Gao et al. teach that the mechanical properties of carbon fiber reinforced PEEK can be optimized by the rate it is cooled (see abstract and page 529 first column last paragraph).
Sybert et al. teach an orthopedic implant in the form of a bone anchor (see abstract). The anchor may be made of a single type of polymer where PEEK is envisioned (see paragraphs 114-115; instant claims 2 and 7). Sybert et al. also envision the anchor to be porous where a porosity range of more than 50% by volume is envisioned (see paragraph 126; instant claims 7 and 12). This range overlaps with the instantly claimed range and renders it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05; instant claim 24). Further, they teach the incorporation of antimicrobial agents into the polymer (see paragraph 136). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method taught by Hagiwara et al. prepare the bone anchor orthopedic device of Sybert et al. where porous PEEK is employed as the polymer.  Specifically, forming the orthopedic device by molding a melt of the reinforced polymer mixed with zeolite which is cooled to achieve optimal mechanical properties, as detailed by Gao et al., followed by charging the zeolite with silver would have been obvious. Given that PEEK is a hydrophobic polymer, according to Roovers et al., the loading of 
In addition, the recitation of the instant implant in a patient does not clearly limit its structure; nevertheless, such a locale would have been obvious given that it is the intended use of the implant rendered obvious by the modified teachings of Hagiwara et al. Therefore claims 1-12 are obvious over Hagiwara et al. in view of Matsunaga et al., Barry et al., Hullinger et al., Gao et al., and Sybert et al. as evidenced by Roovers et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,492,584 as evidenced by Hagiwara et al. and Roovers et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of making an implantable thermoplastic polymer product in which zeolite is embedded and has been post charged 


The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/287845 (reference application) in view of Hagiwara et al. as evidenced by Roovers et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a method of making a thermoplastic polymer product in which zeolite is embedded and has been post charged with antimicrobial metal ions. The generation of an implant is also claimed where the metal ion loaded zeolite is present at the surface and yield an antimicrobial effect. The polymer is recited to be a PEEK polymer and may be 50 to 85% porous by volume. The instant disclosure states that oxidation of the loaded metal ion is mostly or completely avoided by incorporating the metal into the zeolite after the zeolite has been incorporated in the polymer (see page 13 last paragraph-page 14 first paragraph). Since the process of the patented claims charges the zeolite with metal ions after incorporation into the polymer, its metal ions would be non-oxidized. A single lineage of claims does not embrace the limitations in each of the instant claims. 
Hagiwara et al. teach a polymer article that contains embedded antimicrobial zeolite particles (see abstract). Further, Hagiwara et al. teach that their zeolite-loaded polymer is molded into any type of article then subjected to ion exchange treatment (see column 7 lines 49-55). Hagiwara et al. discuss the location of the metal ion loaded zeolite only at the outer surface of the article when it is a hydrophobic polymer article (see column 8 lines 19-27 and line 62-column 9 line 3). The A type zeolite is taught as a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to practice the method of the copending claims where type-A zeolite is employed because it is preferred in a similar method of Hagiwara et al. in order to reach the same end. It also would have been obvious to select PEEK in the taught porous form because it is the only specific thermoplastic polymer recited in the claims. Given that PEEK is a hydrophobic polymer, according to Roovers et al., the loading of the silver in the copending claims would occur only in the zeolite at the surface of the device. While the copending claims are drawn to a method of production, the product they make would have been an obvious result of the practice of the method. In addition, the recitation of the instant implant in a patient does not clearly limit its structure; nevertheless, such a locale would have been obvious given that it is the intended use of the implant made by the copending claims. Therefore claims 1-12 are obvious over claims 1-13 of copending Application No. 15/287845 in view of Hagiwara et al. as evidenced by Roovers et al.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/923486 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because their distinguishing claim language recites either an implant configured for implantation or an implant that is implanted in a patient. The recitation of 

Claims 1-6 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/361582 (reference application) in view of Hagiwara et al. as evidenced by Roovers et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims recite a medical implant composed of a thermoplastic polymer and zeolite at its surface. Both also claim silver/antimicrobial metal ions loaded into the zeolite and detail that the thermoplastic polymer is PEEK. The ion is not specified to be non-oxidized. 
Hagiwara et al. teach a polymer article that contains embedded antimicrobial zeolite particles (see abstract). Further, Hagiwara et al. teach the two possible methods of producing such a material where in one method, zeolite is loaded in the polymer and their zeolite-loaded polymer is molded into any type of article then subjected to ion exchange treatment (see column 5 lines 25-36 and column 7 lines 49-55 Hagiwara et al. discuss the location of the metal ion loaded zeolite only at the outer surface of the article when it is a hydrophobic polymer article (see column 8 lines 19-27 and line 62-column 9 line 3). The A type zeolite is taught as a typical synthetic and particularly 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the product of the copending claims via the highlighted method of Hagiwara, because it is one of only two methods for its production. The instant disclosure states that oxidation of the loaded metal ion is mostly or completely avoided by incorporating the metal into the zeolite after the zeolite has been incorporated in the polymer (see page 13 last paragraph-page 14 first paragraph). Since the process of Hagiwara et al. charges the zeolite with metal ions after incorporation into the polymer, its metal ions would be non-oxidized. It also would have been obvious to select type-A zeolite because it is preferred by Hagiwara et al. in order to reach the same end. It also would have been obvious to select PEEK because it is the only specific thermoplastic polymer recited in the claims. Given that PEEK is a hydrophobic polymer, according to Roovers et al., the loading of the silver in the copending claims would occur only in the zeolite at the surface of the device. The recitation of the implanted  locale of the instant product does not clearly limit its structure. Nevertheless, this locale would have been obvious to the artisan of ordinary skill at the time of the invention given that it is the intended use of the implant of the copending claims. Therefore claims 1-6 and 8-11 are obvious over claims 1-14 of copending Application No. 17/361582 in view of Hagiwara et al. as evidenced by Roovers et al.

Claims 7 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 
Claims 1-14 of copending Application No. 17/361582 in view of Hagiwara et al. as evidenced by Roovers et al. render obvious the limitations of instant claims 1 and 2. In addition, the copending claims recite various orthopedic implants as particular envisioned implant structures. A porous structure in the polymer of the copending claims is not explicitly recited.
Sybert et al. teach an orthopedic implant in the form of a bone anchor (see abstract). The anchor may be made of a single type of polymer where PEEK is envisioned (see paragraphs 114-115). Sybert et al. also envision the anchor to be porous where a porosity range of more than 50% by volume is envisioned (see paragraph 126). This range overlaps with the instantly claimed range and renders it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05; instant claim 24). Further, they teach the incorporation of antimicrobial agents into the polymer (see paragraph 136). 
It would have been obvious to one of ordinary skill in the art to choose the porous PEEK bone anchor of Sybert et al. as a particular manifestation of the device of the modified copending claims. This choice would have been obvious because the copending claims already contemplate various orthopedic devices and the device of Sybert et al. is taught to have incorporated antimicrobial agents as are present in the copending device. Therefore claims 7 and 12 are obvious over claims 1-14 of 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/CARALYNNE E HELM/Examiner, Art Unit 1615